Case 1:19-cv-00067-JJM-LDA Document 1-2 Filed 02/14/19 Page 1 of 14 PagelD #: 57

 

To: Beatrice, Teller ID #4916
8742 Lucent Blvd., Suite 300, Highlands Ranch, CO 80129
www.sSLs.net

[Specialized Loan Servicing LLC NMLS ID 2168]

and

CEO, SPECIALIZED LOAN SERVICING Toby Wells

Specialized Loan Servicing LLC P.O. Box 630147 Littleton, CO 80163-0147
httnos://www.computershareloanservices.com/us/about-us/our-management-team

From: Felicia’s Estate
Ex Rel: FELICIA SANDERS

In Re: “Intent to Foreclose” and alleged “Loan No.: 101262681”
Date: 12/23/2018

Affidavit of Fact and Writ of Discovery
Dear Beatrice,

We have received your correspondence of 12/12/2018 in regards to our request sent to
Maggie Pitts-Dilley on the 8" day of September 2018 sent via United States Postal Service certified
mail [No: 7016 1370 0000 7645 2515], partially answered.

We must have full disclosure in order to proceed honorably. We have entitled each page of the

packet sent by you “Exhibit A” to Exhibit A40” and will be attaching all referenced documents to
this affidavit.

A request for certified documents was made and only copies were received, these documents are
accepted for value and deemed a dishonor. The reason that certified copies were requested is to
ensure that you and or your agency are in fact and in law the holder in due course entitled to enforce
any demands and collect any promises or debts in said documents. A copy of any document(s) can
be obtained from the public record by anyone and in order to ensure that you and or your agency
have no criminal intent to defraud me out of any monetary or financial assets, house, home,
permanent domicile, land, estate and the appurtenances thereon, I demanded that the documents

sent to me, my estate, heirs, successors, assignors, beneficiaries, attorneys, next of kin etc. be
certified in good faith and credit.

Exhibit A23 is not a certified copy with a wet ink signature and is not sufficient evidence to prove
that you and or your agency is / are the holder in due course. Although the request for certified
documents was not honored, we will be addressing the documents sent via mail in honor of
Felicia’s Estate, property, land and the appurtenances thereon.

In our request sent on the 8" day of September 2018 we demanded that the holder in due course
clarify which laws, if applicable governed or applied to the alleged loan and documents associated
therewith. Based on several pages of the packet sent to us it is clear that Federal Law, State Law,
the Common Law, the Law of Equity and Res Judicata / Judicial opinions are governing the
documents, Security Instrument, Promissory Note and Loan.

See: Exhibit A3;

Exhibit A9 letter (H) “Applicable Law” — means all controlling applicable federal, state
and local statutes, regulations, ordinances and administrative rules and orders (that have

the effect of law) as well as ail applicable final, non-appealable judicial opinions; and
letter (O);

Exhibit A18 enumerated paragraph 16 “Governing Law; Severability; Rules of

Construction. This Security Instrument shall be governed by federal law and, the law of

the jurisdiction in which the Property is located. All rights and obligations cf ntained in
Page 1 of 4 \

Certified Mail number(s): 7018 1130 0000 5694 6654; 7018 1130 0000 5694 6630
Domestic Return Receipt(s): 9590 9402 4375 8190 1778 44; 9590 9402 4375 8190 1778 37
Case 1:19-cv-00067-JJM-LDA Document 1-2 Filed 02/14/19 Page 2 of 14 PagelD #: 58

this Security Instrument are subject to any requirements and limitations of Applicable Law.
Applicable Law might explicitly or implicitly allow the parties to agree by contract or it
might be silent, but such silence shall not be construed as a prohibition against agreement
by contract. In the event that any provision or clause of this Security Instrument or the Note
conflicts with Applicable Law, such conflict shall not affect other provisions of this Security
Instrument or the Note which can be given effect without the conflicting provision;

Exhibit A20 enumerated paragraph 22 Acceleration; Remedies. Lender shall give notice
to Borrower prior to acceleration following Borrower’s breach of any covenant or
agreement in this Security Instrument (but not prior to acceleration under Section 18 unless
Applicable Law provides otherwise). The notice shall specify: (a) the default; (b) the action
required to cure the default; (c) a date, not less than 30 days from the date the notice is
given to Borrower, by which the default must be cured; and (d) that failure to cure the
default on or before the date specified in the notice may result in acceleration of the sums
secured by this Security Instrument and sale of the Property. The notice shall further inform
Borrower of the right to reinstate after acceleration and the right to bring a court action
to assert the non-existence of a default or any other defense of Borrower to acceleration
and sale. If the default is not cured on or before the date specified in the notice, Lender at
its option may require immediate payment in full of all sums secured by this Security
Instrument without further demand and may invoke the STATUTORY POWER OF SALE
and any other remedies permitted by Applicable Law. Lender shall be entitled to collect
all expenses incurred in pursuing the remedies provided in this section 22, including. But
not limited to, reasonable attorneys’ fees and cost of title evidence;

Exhibit A24; and Exhibit A28.

 

Additionally, your documents fail to prove that a request for lawful money as payment has been
made or that any lawful money has ever been transferred as a loan to any account in my name or
to any other alleged Borrower whose name is listed or apparent on said documents.

Based on the Exhibits listed below, it is prima facia evidence that United States Dollars (USD) /

Federal Reserve Notes (FRN’s) are being requested as payment, not lawful money, e.g. gold and
silver coin.

See: Exhibit A4 enumerated paragraph 1 “BORROWER’S PROMISE TO PAY” — In return
for a loan that I have received, I promise to pay U.S. $221,000.00 (this amount is called

*Principal*), plus interest, to the order of Lender. Lender is NEW CENTURY MORTGAGE
CORPORATION;

Exhibit A5 enumerated paragraph 4 letter (B); and Exhibit A9 letter (D) “Note”
means the promissory note signed by Borrower and dated February 10, 2006. The Note
States the Borrower owes Lender TWO HUNDRED TWENTY-ONE THOUSAND AND
00/100 Dollars (U.S. $221,00.00) plus interest.

Since the documents sent to us i.e. myself, my heirs, assignors, beneficiaries, successors etc. are
governed by Federal Law and you or your agency are not requesting payment in lawful money,
thus, there is no equitably possible way for us to pay anything. We will however make a counter
offer to cure any defaults you may have with any alleged Borrowers pursuant to Exhibit A20
enumerated paragraph 22 and Exhibit A18 enumerated paragraph 16 stating that all rights and
obligations are subject to federal and state law i.e. the United States Codes and Uniform
Commercial Codes. Solely for the securitization of Felicia’s ancestral Estate and to clear any
alleged debts pertaining thereto, specifically and expressly related to the home with the mailing
location of 44 Carr Street Providence Rhode Island 02905; Parcel (Land / estate) Identification:
Plat 59 Lot 0390, are these codes, statutes and regulations mentioned: pursuant to:

1. Rhode Island General Laws TITLE 6A Uniform Commercial Code CHAPTER 3

Negotiable Instruments PART 6 Discharge and Payment SECTION 6A-3-602
Payment;

Page 2 of 4
Certified Mail number(s): 7018 1130 0000 5694 6654; 7018 1130 0000 5694 6630
Domestic Return Receipt(s): 9590 9402 4375 8190 1778 44; 9590 9402 4375 8190 1778 37
Case 1:19-cv-00067-JJM-LDA Document 1-2 Filed 02/14/19 Page 3 of 14 PagelD #: 59

2. Rhode Island General Laws TITLE 6A Uniform Commercial Code CHAPTER 3
Negotiable Instruments PART 6 Discharge and Payment SECTION 6A-3-603 Tender
of Payment;

3. Rhode Island General Laws TITLE 6A Uniform Commercial Code CHAPTER 3

Negotiable Instruments PART 6 Discharge and Payment SECTION 6A-3-604
Discharge by cancellation or renunciation.

You and your agency will be glad to know that pursuant to Title 12 § 411 of the United States
Codes, the United States takes on all obligations of said Notes / United States Dollars (USD) /
Federal Reserve Notes (FRN’s) / Private Commercial Paper (Fiat) used and promised as payment
and they are to be contacted to cure any defaults you may be experiencing from any of your

Borrowers as a public due considering there is no other equitable way for anyone to pay any debts
in lawful money.

U.S. Code » Title 12 BANKS AND BANKING >» Chapter 3 FEDERAL RESERVE
SYSTEM > Subchapter XII FEDERAL RESERVE NOTES > § 411 - Issuance to reserve
banks; nature of obligation; redemption. Federal reserve notes, to be issued at the
discretion of the Board of Governors of the Federal Reserve System for the purpose of
making advances to Federal reserve banks through the Federal reserve agents as
hereinafter set forth and for no other purpose, are authorized. The said notes shall be
obligations of the United States and shall be receivable by all national and member banks
and Federal reserve banks and for all taxes, customs, and other public dues. They shall be
redeemed in lawful money on demand at the Treasury Department of the United States, in
the city of Washington, District of Columbia, or at any Federal Reserve bank.

(Dec. 23, 1913, ch. 6, § 16 (par.), 38 Stat. 265; Jan. 30, 1934, ch. 6, § 2(6)(1), 48 Stat. 337;
Aug. 23, 1935, ch. 614, title II, § 203(a), 49 Stat. 704.)

Board of Governors Contact

httos://www.federalreserve.gov/
20th Street and Constitution Avenue N.W., Washington, DC 20551

Main Telephone/TDD
For other inquiries, or to speak with an operator: 202-452-3000

Telecommunications Device for the Deaf (TDD) Line
For TDD access: 202-263-4869

The seven members of the Board of Governors of the Federal Reserve System are nominated by
the President and confirmed by the Senate. A full term is fourteen years. One term begins every
two years, on February 1 of even-numbered years. A member who serves a full term may not be
reappointed. A member who completes an unexpired portion of a term may be reappointed. All
terms end on their statutory date regardless of the date on which the member is sworn into office.

The Chairman and the Vice Chairman of the Board are named by the President from among the
members and are confirmed by the Senate. They serve a term of four years. A member's term on
the Board is not affected by his or her status as Chairman or Vice Chairman.

Board Member Assignments - Board Committees
Committee on Board Affairs

Chairman Powell, Chairman

Committee on Consumer and Community Affairs
Governor Brainard, Chair

Committee on Financial Stability
Governor Brainard, Chair
Vice Chairman for Supervision Quarles

Committee on Federal Reserve Bank Affairs

Page 3 of 4
Certified Mail number(s): 7018 1130 0000 5694 6654; 7018 1130 0000 5694 6630
Domestic Return Receipt(s): 9590 9402 4375 8190 1778 44; 9590 9402 4375 8190 1778 37
Case 1:19-cv-00067-JJM-LDA Document 1-2 Filed 02/14/19 Page 4 of 14 PagelD #: 60

Governor Brainard, Chair

Committee on Supervision and Regulation
Vice Chairman for Supervision Quarles, Chairman
Governor Brainard

Subcommittee on Smaller Regional and Community Banking
Governor Brainard, Chair

Committee on Payments, Clearing, and Settlement
Governor Brainard, Chair
Vice Chairman for Supervision Quarles

Any and all further correspondences in relation to this matter are to be addressed to my Successor
and Heir, Jamhal Talib Abdullah Bey.

[Additional consideration: Uniform Commercial Code - § 1-103. Construction of Uniform Commercial
Code to Promote its Purposes and Policies: Applicability of Supplemental Principles of Law.; § 1-301.
Territorial Applicability; Parties' Power to Choose Applicable Law.; § 1-202. Notice; Knowledge.; § 1-

105. Severability., § 1-308. Performance or Acceptance Under Reservation of Rights.; § 3-502.
DISHONOR.|

 

to ,
Respect executed by my hand and seal on this OO day of AALUN lee “in the

year

mcilrrn. Of

Ex Rel: FELICIA ar Representative of ‘Felicia’s Estate’.

   

 

All Rights Reserved.
i :
j OO eg Y Aa } °
. i Sd f- \ / f (iz
Heir and Successor: | sah, Ke a Os Ab Ce irl "/ Pace
All Rights Reserved._-~7 a
va ! a“
LS a

Countersigner & Witness: sunt Clin, dere A Q

All Rights Reserved. 4

So

Countersigner & Witness: Ah Ze | (Ce &

All Rights Reserved. /

/ /) Le / /
Countersigner & Witness: Uy, MA FQ / / ‘Eo
7

 

 

 

 

 

 

All Rights Reserved.
Countersigner & Witness: 4 z. ta CA
All Rights Reserved. G

Countersigner & Witness: EGG eras ke EZ

All Rights Reserved.

Page 4 of 4
Certified Mail number(s): 7018 1130 0000 5694 6654; 7018 1130 0000 5694 6630
Domestig Return Receipt(s): 9590 9402 4375 8190 1778 44; 9590 9402 4375 8190 1778 37
pecialized Loan
servicing

Part of tag Computershare Sipup

\ - i 9 Page 5 of 14 PagelD #: 61
Case 1:19-cv-00067-JJM-LDA Rosman La Pree g 2

et ETI,

SPECIALIZED LOAN SERVICING LLC IS REQUIRED BY FEDERAL LAW 70 ADVISE YOU THAT
THIS COMMUNICATION IS FROM A DEBT COLLECTOR: = :

QUESTIONS, PLEASE CONTACT US AT 1-800-306-6057.

SUCCESSORS IN INTEREST - IF YOU ARE IN RECEIPT OF THIS COMMUNICATION PURSUANT TO
YOUR STATUS AS A SUCCESSOR IN INTEREST TO THE SUBJECT PROPERTY, THIS NOTICE
DOES NOT MAKE YOU LIABLE FOR THE MORTGAGE DEBT. UNLESS YOU ARE PERSONALLY
LIABLE FOR OR HAVE ASSUMED THE MORTGAGE LOAN, YOU CANNOT BE REQUIRED TO USE
YOUR ASSETS TO PAY THE MORTGAGE DEBT. THE LENDER HAS A SECURITY INTEREST IN

THE PROPERTY AND A RIGHT TO FORECLOSE ON THE PROPERTY, WHEN PERMITTED BY LAW
AND AUTHORIZED UNDER THE MORTGAGE LOAN CONTRACT,

8742 Lucent Bivd., Suite 300, Highlands Ranch, CO 80129
www.SLS.net

nea ea

Specialized Loan Servicing LLC NMLS ID 2168
ee ee a 8 er atts

. . 7 — . - . | 5
Case B9-0v-00087-JINELDAgsDocument 1-2 Filed ar Page 6 of 14 PagelD #: 6

ny lab ve AY

ADJUSTABLE RATE NOTE
(LIBOR Six-Month Index (As Published In Zhe Wall Street Journal - Rate Caps)
THIS NOTE CONTAINS PROVISIONS ALLOWING FoR CHANGES IN MY INTEREST RATE AND MY
MONTHLY PAYMENT. THIS NOTE LIMITS THE AMOUNT MY INTEREST RATE CAN CHANGE AT
ANY ONE TIME AND THE MAXIMUM RATE ! MUST PAY,

 

February 10, 2006 : PROVIDENCE Rhode Island
- {Date} - — [Chyy : . (Stare)
__ AA EARR-ST.~ PROVIDENCE: “RY 02m Jo
ae (Property Address) ie
a _ jee . Te
el a . SS
A aod BORROWER'S PROMISE TO PAY . . %
. 40" In return for a loan that I have received, I promise to pay U.S. $221,000.00 (this ‘mount i called"
een “Principal"), plus interest, to the order of Lender. Lender isNew Century Hortgage Corporation ae

1 will make all payriette onder this Note-inthe-formof cathy CiBEK GF Tmomy onder.
] understand that Lender may transfer this Note. Lender or anyone who takes this Note by transfer and who js entitled
to recelve payments under this Note is calfed the "Note Holder."

2, INTEREST
Interest will be charged on unpaid principal until the foll amount of Principal has been paid, I will pay interest at a
yearly rate of 4.500 %. The interest rate I will pay may change in accordance with Section 4 of this Note,

The interest rate required by this Section 2 and Seotion 4 of this Note is the rate I will pay both before and after any
default described in Section 7(B) of this Note. : .

3. PAYMENTS

(A) Time and Place of Payments

T will pay principal, and interest by making & payment every month.

Twill make my monthly payments on the first day of cach month beginning on Apri? 2, 2006 ‘
I will make these payments every month until I hove paid all of the principal and interest and any other charges
described below that | may ows under this Note. Each monthly payment will be applied as of ite scheduled due date and will
be applied to interest bafore Principal. If, on 03/01/2036 » Ustill owe amounts under this
Note, ] will pay those amounts in full on that date, which is called the "Maturity Date.° ,

will make my monthly payments at 18400 Von Karman, Suite 1000, Irvine, CA 92622

or at a differant place if required by the Note Holder.
(B) Amount of My Initial Monthly Payments

Each of my initial monthly payments will be ia the amount of U.S. $1,699.30 » This amount
may change. ,

{C) Monthly Payment Changes , '
Changes in niy monthly payment will reflect changes in the unpaid principal of may Joan and in the interest rate that 1

must pay, The Note Holder will determine my new interest rate and the changed amount of my monthly payment in
accordance with Sectton 4 of this Note. ,

* 1006419921

MULTISTATE ADJUSTABLE RATE NOTE - LIBOR SIX-MONTH INDEX [AS PUBLISHED IN THE WALL STREET JOURNAL} -
(Singlo Family - Fannta Mao UNIFORM INSTRUMENT

Gp s30Nn (0210) Form 3520 1/02
Vaap MORTGAGE FORMB~ (8001821-7291

Poge t of 4 . initatss So
Case PA9-6V-00087-INELD Ag Document 1-2 Filed 02/14/19 Page 7 of 14 PagelD #: 63

Exhbe AS

4. INTERES! RATE AND MONTHLY PAYMENT CHANGES

(A) Change Dates

The interest rate 1 will pay may change on the first day ofHarch, 2008 , aud on that day every
6th * month thereafter. Bach date on which my interest rate could change is called a “Change Date,"

(B) The Index

Beginning with the first C afige Date, my interost rato will be based on an Index, Tho “Index” js the average of
interbank offered rates for six Anonth US, dollar-donominated deposits in the London market (“LIBOR"), as published in
The Wall Street Journal, Tho\most recent Indox fi available us of the first business day of the month immediately
preceding the month in which tie-Ghange Dat re is called the “Current Index,"

If the Index is no longor. available, the Note Holder Will choose a now index that is based upon comparable
information. Tlie Note Holder will give me notice of this choice, .

(C) Catculation of Changes ‘

Before euch Change Date, the Note Holder will calculate my new interest rate by adding Five And Ni nety-five
Hundredth(s) perventage points ( 5.950 %) to the Current
Index, The Note Holder will then round the result of this addition to the nearest one-eighth of one percentage point
(0.125%), Subject to the limlts stated in Section 4(D) below, this rounded amount will be my new interest rate until the next
Change Date, . .

The Note Holder will then determine the amount of the monthly paymont that would be sufficient to repay the unpaid
principal that I am expected to owe at the Change Dato in full on the Maturity Date at Tay new interest rate in substantially
equal payments. The result of this calcutation will be the new amount of my monthly payment, ~

(D) Limits on Interest Rate Changes

The Interest rate J am required to pay at the firet Change Date will not bo greater than 10.000 %
or less then 8.500 %. Thereafter, my interest rate will never be increased or decreased on any single
Change Date by more thanOne And One-half percentage point(s) ( 1.500 %)
from the rate of interest [ have been paying for the preceding 6 months, My interest rate will never be greater
than 15.500 %.

©) Effective Date of Changes

My new interest rate will become effective on each Change Date. I will pay the amount of my new monthly payment
beginning on the firat monthly payrnent date after the Chango Date until the amount of my monthly payment changes again,

(F) Notice of Changes

The Note Holder will deliver or mail to me a notice of any changes in my intercst rate and the amount of my monthly
payment before the effective date of any change. The notice will include information required by law to be given to me and
! also the title and telephone number of a person who will answer any question | may have regarding the notice,

5. BORROWER'S RIGHT TO PREPAY

T have the right to make payments of Principal at any’ time before they are due, A payment of Principal only ig known
a3 a "Prepayment." When I make a Prepayment, I will tol} the Note Holder in writing that 1 am doing so, 1 may not
designate a payment as a Prepayment if} have not made all the monthly payments due under this Note.

I may make a full Prepayment or partial Prepayments without paying any Prepayment charge. The Note Holder will
: use my Prepayments to reduce the amount of Principal that ] owe under this Note. However, the Note Holder may apply my
. Prepayment to the accrued and ‘unpaid interest on the Prepayment amount before applying my Prepayment to reduce the
j Principal amount of this Note. If 1 make partial Prepayment, there will be no changes in the due dates of my monthly
payments unless the Note Holdor agrees in writing to those changes. My partial Prepayment may reduce the amount of my

monthly payments after the firat Change Date following my partial Prepayment. However, any reduction due to my partial
Prepayment may be offset by an interest rate Increase,

6, LOAN CHARGES

Tf a law, which applies to this loan and which sets maximum loan charges, is finally interpreted so that the interest or
Other loan charges collected or to be collected in connection with this loan exceed the pérmilied limits, then: (a) any such
loan chargo shall be reduced by the amount fecessary to reduce the charge to the permitted limit; and (b) any auma already
collected from me that exceeded permitted Nenits will be refunded to me. The Note Holder may choose to make this refund

by reducing the Principal 1 owe under this Note or by making a direct payment to me. If a refund reduces Principal, the
Teduction will bp treated as a partial Prepayment, ,

1006419924

. . Form 3520401
Gh-esen (0210) . Poqe 2 of 4 .

foltiaas

 
| . : 64
Case'1:19-cv-00067-JJM-LDAg@bocument 1-2 Filed "oe: Page 8 of 14 PagelD #: 6

Cartabe Af

Lender's address is 18.40 dVon-KarnansSuite 1000, Irvine,CA

Tender the mortgdgee under this Security Inttrument,
{- (D) "Note" means the promissory note sigued by Borrower and dated February 10, 2006

  
   
 
 

 

Tie Note states that Borrower owes Lender THO HUNDRED THENTY-ONE THOUSAND AND 00/100 |

    

 

es, Dollars”
“S(U.8. $221,000.00 } plus foterest. Borrowor bes promised to pay this debt in regular Periodio—
' Paymierite and (0 pay tie dene inf) tot later than 03/01/2036 . eee
{&) "Property" means the property thet is desoribed below UnQGF Ths ie er of Rights in the
Peoperty," ,

) "Loan" means the debt evidenced by the Note, plus interest, any prepayment charges and late charges

. due under the Note, and all cums due under thig Security Instrument, plus interest,
(G) "Riders" means afl Riders to this Security Insmument that are executed by Borrowef. The following
Riders are to be executed by Borrower [oheote box as applicable]: .

Balloon Rider {__] Planned Unit Development Rider [1] 1-4 Family Rider
VA Rider CJ Biweakly Payment Rider [xj Other(s) [specify) |
Ot Prepayment Rider
. enone Heo bd ep Addendum, ne
fO () “Applicable Lay"! means alt controlling applicable federal, state and loca? statutes, reguiaians ~~.
ordinances and administrative rules and Orders (thet have the effect of Jaw) as well as all applicable final,
hon-appeslable judicial opinions. . . ee
SD Community Associaton Dues, Fees, and Assessments" means all dues, fees, asSessmente and.other
charges g

~imposed.on Borower_or the Propatty -by..a-eandominiiiai association, homeowners
association or similar organtzation. :

(@) "Electronic Fands Transfer" means any transfer of funds, other than a transaction originated by
check, draft, or similar paper instrament, which is initiated through an electronic terminal, telephonic
instrument, computer, or magnetic tape So as to order, instruct, or authorize a financial institution to debit
or credit an account, Such term includes, but is not limited to, point-of-sale transfers, automated ¢eller
machine transacilons, transfers initiated by telephone, wire transfers, and automated clearinghouse *
transfers.

(8) "Escrow Items" means those items that are described in Section 3, ;

(L) "Miscellaneons Proceeds" means any compensotion, settlamant, sward of damages, or proceeds paid
by any third party (other than insurance proceeds pald under the coverages described in Section 5) for: (i)
damage to, or destruction of, the Property; Gi) ‘condemnation or other taking of all or any part of the
Property; (ii) convéyance in Heu of condemnation; or (iv) mistepresentations of, or omissions 25 to, the
value and/or condition of the Property.

‘()."Morigage Ingurance” means insurance Protecting Lender against the nonpayment of, or default bn,
the Loan, ‘ came cesta

QS) "Periodic Payment" means the regularly scheduled amount due for(i) principal and interest Uber ¢
Note, plus (ii) any amounts undtr Section 3 of this Security Ingtrunient,
(0) "RESPA” menns tho Real Estate Settlement Procedures Act (2 U.
implementing regulation, Regulation X (24 CFR, Part 3500);"aertiz 5
time, or any additional or successor legislation or regulation that governs the same subject matter. As used
in this Security Instrament, "RESPA" refers to 8] requirements and restrictions that are imposed in regard

to a "federally related mortgage loan" oven if the Loan does not qualify as a “fedorally related mortgage
\oan" under RESPA, .

pe Adjustable Rate Rider [_] Condominium Rider [2] Second Home Rider
L

om,
range

     
   

WSC, Section 2601

    
 

somS tl of Afonearg921

Gar) o7aey Papa aot ts . Farm 8040 1/07 (row. 11/02}

et ee gee * ae » +. pees - Ae ak maemo 8 ere rnewmmrms ei we ee
 

Page 9 of 14 PagelD #: 65
Cage 1119-cv-00067-JJM-L DAgeDocument 1-2 Filed le” g

Clb A IG

 

 

 
 
  

 
   

16, Governing Law: Severability; Rules of Consiraction, Thia Security Instrument shall be
governed by federal {aw and the law of the Jurisdiction in which the Property is located, All rights and
Obligations contained in this Security Ins t are aubject to eny requirements and Hmitations of .
Applicable Law, Applicable Lay might explicitly or itsplicitly allow the parties to agree by contract or it
night be silent, but such silence shall not be construed as 4 prohibition against agreement by contract, In
the event that any provision or clapse of this Security Instrument or the Note conflicts with Applicable a
‘ Law, such conflict shall not affect other provisions of this Security Instrument or the Note which can be:
Sn given effect withaur the confllcting provision, . z
As used in this Security Instuumant: {2)-wwordis.of the. masculine-gender~-sball~mean-anti-Ticlude
§ Deiter Words or Words of the feminine gender; (b) words in the singular shall mean and
inelude the plural and vice versa; and (c) the word “may” gives sole discretion without any ob)igation to
toke any action,

+ 47, Borrower's Copy, Borrower shall be given one copy of the Note and of this Security Instrument,
18. Transfer of the Property or a’ Beneficial interest in Borrower. As used in this Section 18,
“Interest in the Property" moans any legal or beneficial interest in the Propeny, including, bur not limited
to, those beneficial interasts transferred in a bond for deed, contrest for deed installment sales contract or
escrow apreement, the intent of which is the transfer of usle by Borrower at a furure date to a purchaser,
or any part of the Property or any Interest In the roperty is sold or transferred (or if Borrower
is not & natural person and a beneficial interest in Borrower is sold or transferred) without Lender's prior
written consent, Lender Thay require immedjate payment in full of all Sums secured by this Security
Anmunaent, Lowover, this option shall not be exercised by Lender if such oxercise is prohibited by
Pplicabis Law,

 

  

Secarity Instrument without further notice or demand on Borrower,
19. Borrower's Right to Relnstate After Acceleration, If Borrower meets certain conditions,
"Borrower shall have the tight to have enforcement of this Security Instrument discontinued at any time
ptlor to the earliest of: (a) five days before sale of the Property pursuant to any power of sale contained in
thle Security Instrument; .(b) such other period as Applicable Law might specify for the termination of
Borrower's right to relnstate; or (c) entry of a judgment enforcing this Security Instrument, Those
conditions are that Borrawer: (a) pays Lender all’ sums which then would be due, under this Security
Instrument and the Note as if no acceleration had occurred; (b) cures any defautr of any other covenants or
agnesments; (¢) pays all expenses incurred in enforeing this Security Instrument, including, but not limited
fo, reasonable attorneys" fees, properly inspection and valuation feas, and other fees Incurred for the
Purpose of protecting Lender's interest in the Property aud rights under this Security Instrument; and (d)
es such action as Lender may reasonably require (o assure that Lender's interest in the Property and
rights under this Seousity Instrament, and Borrower's obligation to pay the sums secured by this Security

Instrument, shall continue unchanged, Lender may require that Borrower Pay buch reinstatement sums and
expenses in ono or more of the following forms, os selected by Lender: (a) cash; (b) money arder; ¢)
certified check, bimk check, treasurer's check OF cashior's chéck, provided any such check is drawn upon
an institution whose deposits are insured by a federal agency, instromentality or entity; or (4) Electronic
Fonds Transfer, Upon reinstatement by Borrower, this Security Instrument and obligations secured hereby
shall remain fully effective as if no acceleration had occurred, However, this right to reiastate shan not -
apply in the case of acceleration under Section 18,

20. Sale of Note: Change of Loan Servicer; Notice of Grievance. The Note or a partial interest in
the Note (together with this Security Instrument) can be sald O06 or more times without prior notice to
Borrower, A sale might result in a change in the entity (Known as the "Loan Servicer") that collects
Perlodic Payments due under the Note and this Security fostrument and performs other mortgage loan
servicing obligations under the Note, this Security Tostrument, and Applicable Law. There also might be
one or more changes of the Loan Servicer unrelated to 4 sale of the Note. If there is 2 change of the Loan
Servicer, Borrower will be given written notice of the change which will state the name and address of the
new Loan Servicer, the address to which payments should be made and any other information RESPA

nsf Ho 1006419921

: Bp-aiay 10208) . Pops 11 of 16 Form 3040 1/01 {rev. 11/02}

 

 

 

 
 

a ES SSIS
Bats i #66
i? 1:19-cv-00067-JJM-LDA @ocument 1-2 Filed ee Page 10 of 14 PagelD

Enbis A 26

NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agres as follows: SN

22. Acceleratlon; Remedies. Lender shall give notice to Borrower prior to acceleration following \
Borrower's breach of any covenant or Agreement In thls Security Instrument (but not prior to \
f acceleration under Sectlon 18 unless Applicable Law provides otherwise). The notice shall specify: (a) \
: the default; (b) the action required to cure the default; (c) a date, not less than 30 days from the date \
'

 

the notlea is glyen to Borrower, hy which the defanit must be cored; and (d) that fallure to cure the
default on or before the date Specified in the notice may result in acceleration of the sums secured by
this Security Instrument and sole of tle Froperty, The notice shall further Inform Borrower of the
right to reinstate after accelesation and the Tight to bring 9 conrf action to assert the Noneexistence of
a default or any other defense of Borrower to acceleration and sate, Hf the default Is not cured on or
before the date specified tn the notice, Lender at its option may require iramediate payment ia full of © /
\ all sums secured by this Security Instrument without further demand and may Invoke ihe if
‘, STATUTORY FOWER OF SALE and any other remedies permitted by Applicable Law. Lender LY.
‘Shall ba entitled to collect all expenses Incurred in puvaaing the remedleg provided jn this Section 22,
“St including, but not limited to, reasonable attorneys! fees and costs of tile evidence, 2

Nore Leuder invokes the STATUTORY POWER OF SALE, Lender shell mall a copy of afiolice of
sule to Borrower as provided in Section 15,. Lender shalt publish the notice of sealer and the Property
shall be sold hirthean anner prescribed by Applicable -Lénder Ur Its designee may purchase the
Property at any sale. The processor the wale shall be applied in the following order: (a) to all
expenses of ihe sale, Including, but not limited to, reasonable attorneys’ fees: (b} to all sums Secured
by this Security Instrument; and.(o) any. excess to the Rereon or persons legally entitled to it,

 
 
  

 

23, Release, Upon payment of all sums secured by this Security Instrument, this Security Instrument
shall become null and void. Lender shall discharge this Security Instrument. Borrower shall pay any
recordation costs, Lender may charge Borrower a fee for releasing this Security Instrument, but only if the
fee is paid to a third panty for services rendered and the charging of the fea is permitted under Applicable
Law. . :

24, No Outstanding Automatic Orders in Domestle Relations Cases, Borrower hereby represents
and warrants to Lender that elther (a) there is no outstanding automatic order under Chapter 15-5 of the
Rhode Island General Laws against any BorroWwer relating to a complaint for dissolution of marriage, legal
separation, annulment, cusfody or visitation or (b) there is an outstanding automatic order under Chapter
15-5 of the Rhode Island General Laws against a Borrower relating to a complaint for dissolution of

Marriage, lepal separation, annulment, custody or visitation, and the other party that ls subject to such
order has consented to, or the court which issued the automatic order hag issued another order authorizing, -
auch Borrower's execution of the Note artd this Security Instrument.

 

25, Homestead Estate. YE Borrower heretofore has acquired or hereafter acquires an estate of
homestead in the Property, Borrower hereby agrees that such homestead estate is waived to the extent of
this Security Instrument and the amount due under the Note and to the extent of all renewals, extensions
and modifications of this Security Instrument or the Note, and that said homestead estate is subject to all of
the rights of Lender under this Security Tostrument and the Note ‘and all renewals, extensions and
modifications of this Security Instrument and the Note, end is subordinate to the lien evidenced by this
Security Instrument, and all renewals, extensions and modificstions of this Security Instrument.
Furthermore, Borrower hereby walyes the benefitg of any homestead or similar laws or regulations that
tay otherwise be applicable from time {o tims, . ‘

 

. FL apg 1006419921

ED BIAN tozaa) Puge 1Jof 15 040.1101 (roy. 11/02}

 
. - 67
- led Q2Z/14AL9 , Page 11 of 14 PagelD #: 6
Case 1:19-cv-00067-JJM-LDA Document 1-2 File Ee 2

8742 Lucent Blvd, Suite 300, Highlands Ranch CO 80128

   

003577

DeelotateadeD de heehee}

STEVEN J LATIMER
44 CARR ST
PROVIDENCE, RI 02905-1312

02/13/2017

RE: Transfer of Loan Servicing
Specialized Loan 1012162681
44 CARR ST

PROVIDENCE, RI 02905

NOTICE OF SERVICING TRANSFER

The servicing of your Mortgage Loan has been transferred, effective 02/01/2017. This means that after this da

te, a new servicer, will be collecting
your mortgage loan payments from you. No other terms of your Note and Mortgage will change.

Americas Servicing Company (ASC) is now Collecting your payments, Americas Servicing Company (ASC)

will stop accepting payments received
from you after 1/31/2017,

Specialized Loan Servicing LLC ("SLS")

will collect your payments going forward. SLS will start accepting payments received from you on
02/01/2017.

Send all payments due on or after 02/01/2017 to Specialized Loan Servicing LLC at this address: P.O, Box 105219, Atlanta, GA 30348-8219,

If you have any questions for either your present servicer, Americas Servicing Com

pany (ASC) or your new servicer, SLS, about your Mortgage Loan
or this transfer, please contact them using the information below:

 

  

Soe . . Prior Servicer ae
Americas Servicing Company (ASC)
Customer Service Department

 

Specialized Loan Servicing LLC

 

 

 

 

 

 

 

 

Customer Care Department

(800) 842-7654 1-800-315-4757 and SLS accepts calls from relay services on
behalf of hearing impaired borrowers,

PO Box 10335 8742 Lucent Bivd., Suite 300

Des Moines, IA 50306

Highlands Ranch, CO 80129

 

Important note about insurance: If you have mortgage life or disabilit
rights may affect your insurance in the following way: SLS does not current

enrolled in this service, it will no longer be part of your monthly payment. Y'
cancellation of these services,

8742 Lucent Bivd, Suite 300, Highlands Ranch, CO 80129
Direct 1-800-315-4757 Fax 1-720-241-7218

MOESLPUCOS O1PZFEM WEL2,4

 
S@1:19-cv-00067-JIM-LDA Document 1-2. Filed 02/1@3%6 Wabye2 of ZA PagbID #. 68
1:19-c\

 

 

Fn,

Under Federal law, durin F he 60-day period following the effective date of the transfer of the loan servicing, a loan payment received by

ore its due date may not be treated by the new servicer as late, and a late fee may not be imposed on you,

 
 

Sincerely,

Specialized Loan Servicing LLC

PLEASE SEE IMPORTANT NOTICES BELOW,

IMPORTANT NOTICES:

THIS COMMUNICATION IS FROM A DEBT COLLECTOR. THIS IS AN ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION
OBTAINED WILL BE USED FOR THAT PURPOSE,

BANKRUPTCY NOTICE - IF YOU ARE A CUSTOMER IN BANKRUPTCY ORA CUSTOMER WHO HAS RECEIVED A BANKRUPTCY
DISCHARGE OF THIS DEBT: PLEASE BE ADVISED THAT THIS NOTICE IS TO ADVISE YOU OF THE STATUS OF YOUR MORTGAGE

End of Year Statements — Every year, in January we will send you an accounting of your loan for the previous calendar year along with a
Statement of taxes and Interest paid for income taxes purposes. Please be sure to keep us advised of any change in your mailing address,

8742 Lucent Blvd, Suite 300, Hightands Ranch, CO 80129
Direct 1-800-315-4757 Fax 1-720-241-7218
Case 1:19-cv-0006

8742 Lucent Boulevard «: Suite 300 «: Highlands Ranch, CO 80199 iB 1-800-315-4757

eR
EE 1-720-244 ~7218

  

7-JJM-LDA Document 1-2 rifed Yolaaios+page Phot BRGelp #: 69

 

PURSUANT To RESPA, A NOTICE OF ERROR OR REQUEST FOR INFORMATION REGARDING

THE SERVICING OF THE MORTGAGE ACCOUNT (INCLUDING A QUALIFIED WRITTEN REQUEST)
MUST BE SENT To THIS ADDRESs:

Specialized Loan Servicing LLC
P.O, Box 630147

Littleton, CO 80163-0147

an, your servicer must Provide you with a written
acknowledgment within 5 days (excluding legal public holidays, Saturdays, and Sundays) of

receipt of your request. Not later than 30 days (excluding legal public holidays, Saturdays, and
Sundays) after receiving your request, your servicer must make any appropriate corrections to
your account, and must Provide you with a written clarification regarding any di
receipt of a notice of error, your servicer may not, for 60 days, furnish adverse information to any
consumer reporting agency regarding any payment that is the Subject of the notice of error,

 

discharged through foreclosure Or deed in lieu of foreclosure or sho
satisfaction of the underlying contractual obligation.)

Setting the Standard

WWAAL EIS yet
0270FB vy
Case 1:19-cv-00067-JJM-LDA Document 1-2 Filed 02/14/19 Page 14 of 14 PagelD #: 70

POL8 1130 000 Shay BESsY

 

 

 

 

 

Certifled Mail F Se
$

 

$3.45

 

 

 

(Return Receipt frardeopy)

(1 Retun Receipt (leciranic} 8
[Certified Mail Restricted Delivery §
(lAdutt Signature Required

[CJ Adutt Signature Restricted Delivery $

Extra Services & Fees (check box, add leo err aD :

 

 

 

$i |

 

 

Postage
$1.63
otal Postage and Feas

$7.83

12/31/2018

 

5 SAIC belle SP) VHE

West and A) OBFO Box No.
CGF TP acont

Cily, Sigie, ZiPLa®

ate Sux. 3 KS

 

  

~

 

Pos 1130 0000 Sk94 &b30

 

 

 

Certified Mall Feo
S

 

  

 

Extra Services & Fees (check box, add feo
(J Retum Receipt (hardcopy)
Ci Retum Recalpt (eh

CJ Adutt Signature Required
(Adult Signature Restricted Delivery 5

Cicertified Mail Restricted Delivery soon ‘

 

   

 

Postage $1.63

S$

Total Postage and bees g
2

S

 

 

 

 

od pe L kilo’. 3,

 

 

620147 = |

   

 
